            Case 3:18-cv-00543-LB Document 57 Filed 11/29/18 Page 1 of 4


1    BRIAN M. WILLEN (pro hac vice)             SETH P. WAXMAN (pro hac vice)
     bwillen@wsgr.com                           seth.waxman@wilmerhale.com
2    WILSON SONSINI                             PATRICK J. CAROME (pro hac vice)
       GOODRICH & ROSATI, P.C.                  patrick.carome@wilmerhale.com
3    1301 Avenue of the Americas                ARI HOLTZBLATT (pro hac vice)
     40th Floor                                 ari.holtzblatt@wilmerhale.com
4    New York, NY 10019                         WILMER CUTLER PICKERING
     Telephone: (212) 999-5800                    HALE AND DORR LLP
5    Facsimile: (212) 999-5899                  1875 Pennsylvania Avenue, NW
                                                Washington, D.C. 20006
     Attorneys for Defendant
6                                               Telephone: (202) 663-6000
     GOOGLE LLC                                 Facsimile: (202) 663-6363
7    KRISTIN A. LINSLEY (CA SBN 154148)         MARK D. FLANAGAN (CA SBN 130303)
     klinsley@gibsondunn.com                    mark.flanagan@wilmerhale.com
8    JOSEPH TARTAKOVSKY (CA SBN 282223)         WILMER CUTLER PICKERING
     jtartakovsky@gibsondunn.com                  HALE AND DORR LLP
9    GIBSON, DUNN & CRUTCHER LLP                950 Page Mill Road
     555 Mission Street, Suite 3000             Palo Alto, CA 94304
10   San Francisco, CA 94105-0921               Telephone: (650) 858-6000
     Telephone: (415) 393-8200                  Facsimile: (650) 858-6100
11   Facsimile: (415) 393-8306
                                                Attorneys for Defendant
     Attorneys for Defendant
12                                              TWITTER, INC.
     FACEBOOK, INC.
13

14                              UNITED STATES DISTRICT COURT
15           NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

16   GREGORY CLAYBORN, et al.,              )   CASE NO.: 3:17-cv-06894-LB
17                                          )
                  Plaintiffs,               )
18         v.                               )
                                            )
19   TWITTER, INC., et al.,                 )
                                            )
20                Defendants.               )
                                            )
21   HANAN MEGALLA, et al.,                 )   CASE NO.: 3:18-cv-00543-LB
                                            )
22                Plaintiffs,               )   STATEMENT OF RECENT DECISION
           v.                               )
23                                          )   Judge: Hon. Laurel Beeler
     TWITTER, INC., et al.,                 )
                                            )   Motion to Dismiss Hearing Date: December
24                                              6, 2018 at 9:30 a.m.
                  Defendants.               )
25                                          )   Courtroom B, 15th Floor
                                            )
26                                          )
                                            )
27                                          )
                                            )
28


     CASE NOS.: 3:17-CV-06894-LB                                STATEMENT OF RECENT
     3:18-CV-00543-LB                                                      DECISION
           Case 3:18-cv-00543-LB Document 57 Filed 11/29/18 Page 2 of 4


 1          Defendants Twitter, Inc., Google LLC and Facebook, Inc. respectfully submit as

 2   supplemental authority the recent ruling in Copeland v. Twitter, Inc., No. 17-CV-05851, Dkt. 47

 3   (N.D. Cal. Nov. 29, 2018) (Exhibit 1).

 4

 5   Dated: November 29, 2018                       Respectfully submitted,

 6    /s/ Patrick J. Carome                          /s/ Kristin A. Linsley
     SETH P. WAXMAN (pro hac vice)                 KRISTIN A. LINSLEY (CA SBN 154148)
 7   seth.waxman@wilmerhale.com                    klinsley@gibsondunn.com
     PATRICK J. CAROME (pro hac vice)              JOSEPH TARTAKOVSKY (CA SBN
 8   patrick.carome@wilmerhale.com                 282223)
     ARI HOLTZBLATT (pro hac vice)                 jtartakovsky@gibsondunn.com
 9   ari.holtzblatt@wilmerhale.com                 GIBSON, DUNN & CRUTCHER LLP
     WILMER CUTLER PICKERING                       555 Mission Street, Suite 3000
10     HALE AND DORR LLP                           San Francisco, CA 94105-0921
     1875 Pennsylvania Avenue, NW                  Telephone: (415) 393-8200
11   Washington, D.C. 20006                        Facsimile: (415) 393-8306
     Telephone: (202) 663-6000
12   Facsimile: (202) 663-6363                     Attorneys for Defendant
                                                   FACEBOOK, INC.
13   MARK D. FLANAGAN (CA SBN 130303)
     mark.flanagan@wilmerhale.com                   /s/ Brian M. Willen
14   WILMER CUTLER PICKERING                       BRIAN M. WILLEN (pro hac vice)
       HALE AND DORR LLP                           bwillen@wsgr.com
15   950 Page Mill Road                            WILSON SONSINI
     Palo Alto, CA 94304                             GOODRICH & ROSATI, P.C.
16   Telephone: (650) 858-6000                     1301 Avenue of the Americas
     Facsimile: (650) 858-6100                     40th Floor
17                                                 New York, NY 10019
     Attorneys for Defendant                       Telephone: (212) 999-5800
18   TWITTER, INC.                                 Facsimile: (212) 999-5899
19                                                 DAVID H. KRAMER (CA SBN 168452)
                                                   dkramer@wsgr.com
20                                                 LAUREN GALLO WHITE (CA SBN 309075)
                                                   lwhite@wsgr.com
21                                                 KELLY M. KNOLL (CA SBN 305579)
                                                   kknoll@wsgr.com
22                                                 WILSON SONSINI
                                                     GOODRICH & ROSATI, P.C.
23                                                 650 Page Mill Road
                                                   Palo Alto, CA 94304-1050
24                                                 Telephone: (650) 493-9300
                                                   Facsimile: (650) 565-5100
25
                                                   Attorneys for Defendant
26                                                 GOOGLE LLC

27

28


     CASE NOS.: 3:17-CV-06894-LB                                      STATEMENT OF RECENT
     3:18-CV-00543-LB                                                            DECISION
           Case 3:18-cv-00543-LB Document 57 Filed 11/29/18 Page 3 of 4


 1                                     ATTORNEY ATTESTATION

 2          I, Kristin A. Linsley, am the ECF User whose ID and password are being used to file this

 3   Statement of Recent Decision. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that

 4   concurrence in the filing of the document has been obtained from each of the other signatories.

 5                                                          By:   /s/ Kristin A. Linsley
                                                                  Kristin A. Linsley
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     CASE NOS.: 3:17-CV-06894-LB                      -2-                    STATEMENT OF RECENT
     3:18-CV-00543-LB                                                                   DECISION
            Case 3:18-cv-00543-LB Document 57 Filed 11/29/18 Page 4 of 4


 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on November 29, 2018, I electronically filed the above document with

 3   the Clerk of the Court using CM/ECF, which will send electronic notification of such filing to all

 4   registered counsel.

 5                                                        By:   /s/ Kristin A. Linsley
                                                                Kristin A. Linsley
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     CASE NOS.: 3:17-CV-06894-LB                    -3-                    STATEMENT OF RECENT
     3:18-CV-00543-LB                                                                 DECISION
